DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 02/28/2022 is acknowledged.
Applicant asserts that the election restriction reads on claims 14-27.
Status of Claims 
Claims 1-33 are pending, claims 1-13 and 28-33 have been withdrawn from consideration, claims 14-27 are currently under consideration for patentability under 37 CFR 1.104.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 has been considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities:
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract is greater than 150 words. Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 recites “The medical device of claim 15, wherein the catheter tube has two or more lumens”, but depends from claim 15 which recites “wherein the catheter tube has one lumen”. The examiner believes claim 17 should recite ““The medical device of claim 14, wherein the catheter tube has two or more lumens”, since claim 14 recites “one or more lumens of the catheter tube”.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 24, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0004198 to Hoch.
Regarding claim 14, Hoch discloses in Fig. 1 a medical device, comprising: 
	a catheter tube (Fig. 1-catheter 100) including: 
		a catheter-tube wall of the catheter tube (Fig. 4B-flexible conduit section 105); and 
		one or more lumens of the catheter tube, each lumen of the one or more lumens defined at least in part by the catheter-tube wall (Fig. 4B-dual lumens 110, 115); and 
	an integrated stylet (Fig. 4B- Signal lead 120) of one or more optical fibers ([0043]- Signal lead 120, which in this embodiment is an optical fiber), the catheter tube including a longitudinal bead between opposing sides of the catheter tube having the one or more optical fibers disposed therein (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 24, Hoch discloses the medical device of claim 14, and Hoch further discloses wherein the longitudinal bead has one optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber).
Regarding claim 26, Hoch discloses the medical device of claim 14, and Hoch further discloses wherein a distal-end portion of the catheter tube has a smaller diameter than a proximal-end portion of the catheter tube ([0029]- In some embodiments, a distal-end portion of the catheter tube has a smaller diameter than a proximal-end portion of the catheter tube), the distal- end portion of the catheter tube configured to interface with a patient's anatomy and the proximal-end portion of the catheter tube configured to interface with procedural equipment or instrumentation ([0029-The distal-end portion of the catheter tube configured to interface with a patient’s anatomy. The proximal-end portion of the catheter tube is configured to interface with procedural equipment or instrumentation).
Regarding claim 27, Hoch discloses the medical device of claim 14, and Hoch further discloses wherein the medical device is a peripherally inserted central catheter or a central venous catheter ([0030]- the medical device is a PICC or a CVC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 & 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch.
Regarding claim 15, Hoch discloses the medical device of claim 14, and although the embodiment of Fig. 4B does not expressly teach wherein the catheter tube has one lumen, the embodiment of Fig. 4A of Hoch does teach wherein the catheter tube has one lumen (Fig. 4a- single lumen 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 4B of Hoch ([0005] of Hoch).
The modified device of Hoch will hereinafter be referred to as modified Hoch.
Regarding claim 16, modified Hoch teaches the medical device of claim 15, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 17, modified Hoch teaches the medical device of claim 15, and Hoch further discloses wherein the catheter tube has two or more lumens (Fig. 4B-dual lumens 110, 115).
Regarding claim 18, modified Hoch teaches the medical device of claim 17, and Hoch further discloses wherein each lumen of the two or more lumens has approximately a same volume as another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4B-dual lumens 110, 115)
Regarding claim 19, modified Hoch teaches the medical device of claim 17, and although the embodiment of Fig. 4B does not expressly teach Hoch further discloses wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube, the embodiment of Fig. 4c of Hoch does teach wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube (Fig. 4c).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of the embodiment of Fig. 4B of Hoch to utilize a catheter wherein at least one lumen of the two or more lumens has a different volume than another lumen of the two or more lumens in an arbitrary length of the catheter tube, as taught by the embodiment of Fig. 4C of Hoch. It would have been advantageous to make the combination in order to meet a particular cannulation need ([0049] of Hoch).
Regarding claim 20, modified Hoch teaches the medical device of claim 17, and Hoch further discloses further comprising one or more septa of the catheter tube (Fig. 4B- septum 410), each lumen of the two or more lumens further defined at least in part by the one or more septa ([0048]- A septum 410 is provided which separates lumen 110 from lumen 115).
Regarding claim 21, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into the catheter-tube wall (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 22, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into at least one septum of the one or more septa (see examiner’s annotated Fig. 4B).


    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale

Regarding claim 23, modified Hoch teaches the medical device of claim 20, and Hoch further discloses wherein the longitudinal bead is incorporated into each septum of the one or more septa (see examiner’s annotated Fig. 4B).

    PNG
    media_image1.png
    381
    545
    media_image1.png
    Greyscale


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0004198 to Hoch and in further view of U.S. Publication No. 2005/0272975 to McWeeney et al. (hereinafter “McWeeney”).
Regarding claim 25, Hoch discloses the medical device of claim 14, and although Hoch teaches an optical fiber disposed therein ([0043]- Signal lead 120, which in this embodiment is an optical fiber), Hoch does not expressly teach a bundle of optical fibers.
However, McWeeney teaches of an analogous endoscopic device including a bundle of optical fibers disposed therein ([0139]- a multi-lumen catheter having separate lumens 3062A and 3062B to house the illumination and image fiber bundles 3032 and 3034).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of Hoch to include a bundle of optical fibers, as taught by McWeeney. It would have been advantageous to make the combination so a reduced catheter outer diameter may be realized ([0139] of McWeeney).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795